FILED
                              NOT FOR PUBLICATION                           AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YOUSSEF SALMAN SALEH,                             No. 08-70274

                Petitioner,                       Agency No. A078-175-593

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

          Youssef Salman Saleh, a native and citizen of Lebanon, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010), we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Saleh’s motion to reopen

because he failed to demonstrate changed circumstances in Lebanon to satisfy the

requirements of 8 C.F.R. § 1003.2(c)(3)(ii). See id. at 990; see also Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”). Saleh’s contention that the BIA violated due process by denying

his motion to reopen without evaluating all the evidence is unavailing. See

Najmabadi, 597 F.3d at 990-91.

      We lack jurisdiction to consider whether the BIA should have invoked its

sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153,

1159 (9th Cir. 2002).

      Saleh’s remaining contention is unavailing. See Dada v. Mukasey, 554 U.S.

1, 128 S. Ct. 2307, 2319 (2008) (an alien may withdraw his application for

voluntary departure only if his voluntary departure period has not yet expired).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      08-70274